D. Russell Morgan Legal Department Chief Compliance Officer  Separate Accounts Tel: 802 229-3113  Fax: 802 229-3743 Email: rmorgan@nationallife.com March 31, 2011 Via Electronic Filing Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet, NE Washington, DC 20549 RE: National Life Variable Annuity Account I, File No. 811-02118 To Whom It May Concern: As required by Rule 30e-2 under the Investment Company Act of 1940 (Act), as amended, National Life Insurance Company, on behalf ofNational LifeVariable Annuity Account I, the Registrant, a unit investment trust registered under the Act, mailed to its contract owners the annual report(s) for the period ending December 31, 2011 of the underlying management investment companies in which the Registrant invests that are reflective of the contract owners subaccount allocation. Underlying Management Investment Company CIK Number Sentinel Group Funds, Inc. We understand this management investment company has separately filed the above listed annual report with the Securities and Exchange Commission on Form N-CSR and therefore are incorporated herein by reference. Very Truly Yours, /s/ D. Russell Morgan D. Russell Morgan Chief Compliance Officer  Separate Accounts One National Life Drive Montpelier, Vermont 05604
